Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cherian et al. (US 2021/0144778).
RE claims 1 and 20, Cherian discloses an apparatus and method for wireless communication in a network, the apparatus comprising: (a) a wireless communication circuit, as a wireless station (STA) operating as either an Access Point (AP) or a non-AP STA, is configured for wirelessly communicating over a channel with other wireless stations (STAs), which are either APs or non-AP STAs, on a wireless local area network (WLAN) in which Carrier Sense Multiple Access / Collision Avoidance (CSMA/CA) is applied (Figure 1 and Paragraph 18, prioritized contention-based access using Enhanced Distributed Channel Access); (b) a processor coupled to said wireless communication circuit for operating on the WLAN as a STA (Figures 13-14a/b); (c) a non-transitory memory storing instructions executable by the processor for communicating with other STAs (Figures 13-14a/b); and (d) wherein said instructions, when executed by the processor, perform one or more steps comprising: (i) configuring EDCA functions to operate with multiple sets of single EDCA or Multiple-User (MU) EDCA operating parameters providing a range of priority levels, wherein each set of operating parameters provides different levels of nominal access time for use by the STA at different periods of time when contending for said at least one channel (Paragraph 66, priority levels for four access classes consisting of background, best effort, voice and video in order from lowest to highest.); (ii) utilizing a higher-priority set of single EDCA or Multiple-User (MU) EDCA operating parameters when the STA needs to speed up channel access (Paragraph 62, 66-69, highest access class, audio/video, receives more TXOPs in frequency and duration); and (iii) utilizing a lower-priority set of EDCA operating parameters when the STA needs to slow down channel access (Paragraph 62, 66-69, lowest access class, background/best effort, receives less TXOPs in frequency and duration).
RE claim 2, Cherian discloses the apparatus of claim 1 as set forth above. Note that Cherian further discloses wherein utilizing the higher-priority set of single EDCA or Multiple-User (MU) EDCA operating parameters shortens nominal channel access time for prioritized traffic transmissions (Paragraph 62, 66-69, highest access class, audio/video, receives more TXOPs in frequency and duration). 
RE claim 3, Cherian discloses the apparatus of claim 1 as set forth above. Note that Cherian further discloses wherein said instructions when executed by the processor further perform steps comprising said STA switching to a lower- priority set of single EDCA or MU-EDCA operating parameters toward providing a recompense for utilizing a higher-priority set of EDCA operating parameters (Paragraph 62, 66-69, lowest access class, background/best effort, receives less TXOPs in frequency and duration. Paragraphs 68-69 and 104-107, AP advertises and modifies contention/EDCA parameters).
RE claim 4, Cherian discloses the apparatus of claim 1 as set forth above. Note that Cherian further discloses wherein said instructions when executed by the processor further perform steps comprising limiting a duration of time that said STA can contiguously use a higher-priority single EDCA or MU-EDCA operating parameter set for an access category (AC) (Paragraphs 68-69 and 104-107, AP advertises and modifies contention/EDCA parameters).
RE claim 5, Cherian discloses the apparatus of claim 1 as set forth above. Note that Cherian further discloses wherein said multiple operating parameter sets comprise a regular operating parameter set with a default priority, a High- Priority (HP) operating parameter set, and a Low-Priority (LP) operating parameter set (Paragraph 100).
RE claim 6, Cherian discloses the apparatus of claim 5 as set forth above. Note that Cherian further discloses wherein said regular operating parameter set is loaded to match default single EDCA and Multiple-User (MU) EDCA parameters settings of an IEEE 802.11 ax protocol (Paragraph 79, 802.11ax).
RE claim 7, Cherian discloses the apparatus of claim 1 as set forth above. Note that Cherian further discloses wherein said multiple sets of single EDCA or MU-EDCA operating parameters is set by a communication received from an associated with said STA (Paragraphs 68-69 and 104-107, AP advertises and modifies contention/EDCA parameters).
RE claim 8, Cherian discloses the apparatus of claim 1 as set forth above. Note that Cherian further discloses wherein said multiple sets of single EDCA or MU-EDCA operating parameters are set by a communication from the STAs associated AP, through utilizing a beacon frame, a probe response frame, or a (re)association response frame (Paragraphs 68-69 and 104-107, AP advertises and modifies contention/EDCA parameters).
RE claim 9, Cherian discloses the apparatus of claim 1 as set forth above. Note that Cherian further discloses wherein said instructions when executed by the processor further perform steps comprising said multiple sets of single EDCA or MU-EDCA operating parameters include a backoff slot duration parameter, allowing backoff slot duration to be set dynamically in response to changing between said multiple sets of single EDCA or MU-EDCA operating parameters (Paragraphs 68-69 and 104-107, AP advertises and modifies contention/EDCA parameters).
RE claim 10, Cherian discloses the apparatus of claim 1 as set forth above. Note that Cherian further discloses wherein said multiple sets of single EDCA or MU-EDCA operating parameters can be set in response to receiving a frame in a communications (Paragraphs 68-69 and 104-107, AP advertises and modifies contention/EDCA parameters).
RE claim 11, Cherian discloses the apparatus of claim 1 as set forth above. Note that Cherian further discloses wherein said instructions when executed by the processor further perform steps comprising said STA using single EDCA or MU-EDCA operating parameters of different priority levels at the same time for back off on different ACs (Paragraphs 68-69 and 104-107).
RE claim 12, Cherian discloses the apparatus of claim 1 as set forth above. Note that Cherian further discloses wherein said instructions when executed by the processor further perform steps comprising said station operating as an AP utilizing one set of single EDCA or MU-EDCA operating parameters during a period while utilizing multiple EDCA functions to contend for the channel and obtain TXOP for transmitting packets from a single AC (Paragraphs 62, 66-69 and 104-107).
RE claim 13, Cherian discloses the apparatus of claim 1 as set forth above. Note that Cherian further discloses wherein said instructions when executed by the processor further perform steps comprising forcing said STA, which has been utilizing a higher-priority set of single EDCA or MU-EDCA operating parameters, to use a lower-priority set of operating parameters for a period of time toward compensating for its prior higher-priority usage (Paragraphs 68-69 and 104-107, AP advertises and modifies contention/EDCA parameters).
RE claim 14, Cherian discloses an apparatus for wireless communication in a network, the apparatus comprising: (a) a wireless communication circuit, as a wireless station (STA) operating as either an Access Point (AP) or a non-AP STA, is configured for wirelessly communicating over a channel with other wireless stations (STAs), which are either APs or non-AP STAs, on a wireless local area network (WLAN) in which Carrier Sense Multiple Access / Collision Avoidance (CSMA/CA) is applied (Figure 1 and Paragraph 18, prioritized contention-based access using Enhanced Distributed Channel Access); (b) a processor coupled to said wireless communication circuit for operating on the WLAN as a STA (Figures 13-14a/b); (c) a non-transitory memory storing instructions executable by the processor for communicating with other STAs (Figures 13-14a/b); and (d) wherein said instructions, when executed by the processor, perform one or more steps comprising: (i) configuring EDCA functions to operate with multiple sets of single EDCA or Multiple-User (MU) EDCA operating parameters providing a range of priority levels, wherein each set of operating parameters provides different levels of nominal access time for use by the STA at different periods of time when contending for said at least one channel (Paragraph 66, priority levels for four access classes consisting of background, best effort, voice and video in order from lowest to highest.); (ii) said multiple sets of single EDCA or MU-EDCA operating parameters include a backoff slot duration parameter, allowing backoff slot duration to be set dynamically in response to changing between said multiple sets of single EDCA or MU-EDCA operating parameters (Paragraphs 68-69 and 104-107, AP advertises and modifies contention/EDCA parameters); (iii) utilizing a higher-priority set of single EDCA or Multiple-User (MU) EDCA operating parameters when the STA needs to speed up channel access by shortening nominal channel access time (Paragraph 62, 66-69, highest access class, audio/video, receives more TXOPs in frequency and duration); (iv) utilizing a lower-priority set of EDCA operating parameters when the STA needs to slow down channel access toward providing a recompense for utilizing a higher-priority set of EDCA operating parameters (Paragraph 62, 66-69, lowest access class, background/best effort, receives less TXOPs in frequency and duration. Paragraphs 68-69 and 104-107, AP advertises and modifies contention/EDCA parameters); (v) where said STA is configured for utilizing single EDCA or MU- EDCA operating parameters of different priority levels at the same time for backoff on different ACs (Paragraphs 68-69 and 104-107).; and (vi) limiting a duration of time that said STA can contiguously use a higher-priority single EDCA or MU-EDCA operating parameter set for an access category (AC) (Paragraphs 68-69 and 104-107, AP advertises and modifies contention/EDCA parameters. TX OP Limit).
RE claim 15, Cherian discloses the apparatus of claim 15 as set forth above. Note that Cherian further discloses wherein said multiple operating parameter sets comprise a regular operating parameter set with a default priority, a High-Priority (HP) operating parameter set, and a Low-Priority (LP) operating parameter set (Paragraph 100).
RE claim 16, Cherian discloses the apparatus of claim 15 as set forth above. Note that Cherian further discloses wherein said regular operating parameter set is loaded to match default single EDCA and Multiple-User (MU) EDCA parameters settings of an IEEE 802.11 ax protocol (Paragraph 79, 802.11ax).
RE claim 17, Cherian discloses the apparatus of claim 15 as set forth above. Note that Cherian further discloses wherein said multiple sets of single EDCA or MU-EDCA operating parameters is set by a communication received from an AP associated with said STA (Paragraphs 68-69 and 104-107, AP advertises and modifies contention/EDCA parameters).
RE claim 18, Cherian discloses the apparatus of claim 15 as set forth above. Note that Cherian further discloses wherein said multiple sets of single EDCA or MU-EDCA operating parameters are set by a communication from the STAs associated AP, through utilizing a beacon frame, a probe response frame, or a (re)association response frame (Paragraphs 68-69 and 104-107, AP advertises and modifies contention/EDCA parameters).
RE claim 19, Cherian discloses the apparatus of claim 15 as set forth above. Note that Cherian further discloses wherein said multiple sets of single EDCA or MU-EDCA operating parameters can be set in response to receiving a frame in a communications (Paragraphs 68-69 and 104-107, AP advertises and modifies contention/EDCA parameters).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461